PER CURIAM
Petitioner challenges the suspension of his driving privileges pursuant to ORS 809.400 and ORS 813.400, based on a California conviction of driving under the influence of intoxicants, on the ground that the notice of the California conviction did not contain a “description of the violation,” as required by the Driver License Compact, ORS 802.540.1 The notice refers to the California statute under which petitioner was convicted, Cal Veh Code § 23152(b).2 It states that petitioner had a blood alcohol level of .20. We conclude that the reference to the statute and to petitioner’s blood alcohol level adequately described the violation for which he was convicted. The notice was sufficient to enable the hearings officer to determine that the reported conduct would constitute driving under the influence of intoxicants in Oregon. ORS 813.300.3 See Buck v. Motor Vehicles Division, 80 Or App 565, 723 P2d 338, rev den 302 Or 299 (1986).
Affirmed.

 ORS 802.540 provides, in part:
“Such report shall clearly * * * describe the violation specifying the section of the statute, code or ordinance violated * *


 Cal Veh Code § 23152(b) provides:
“It is unlawful for any person who has .10 percent or more, by weight, of alcohol in his or her blood to drive a vehicle.”


 ORS 813.300(2) provides:
“Not less than .08 percent by weight of alcohol in a person’s blood constitutes being under the influence of intoxicating liquor.”